NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ALI HASSAN ABDULLAH,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case Nos. 2D16-4054
                                            )                2D16-5078
STATE OF FLORIDA,                           )
                                            )      CONSOLIDATED
             Appellee.                      )
                                            )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ashley B. Moody,
Judge.

Howard L. Dimmig, II, Public Defender and
Jean-Jacques A. Darius, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.